Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 October 2020 and 04 February 2021 were filed and are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 43-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fister et al (US 20130054933).
Fister et al disclose the following claimed features:
Regarding claim 43, a logic circuitry package (Figures 1, 2, 6 and 9) for a replaceable print apparatus component (204a-204n), the logic circuitry package (114, 216a-216n, 612) comprising: an interface; and at least one logic circuit configured to: respond to communications sent to a first address (via line 208b) via the interface and respond to communications sent to a second address (via line 208a) via the interface; and in response to a hibernate command sent to the first address, respond to communications sent to the second address (paragraphs [0025], [0031] - [0035], [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 44, wherein the at least one logic circuit is configured to: in response to the hibernate command, ignore communications sent to the first address, the logic circuitry package further comprising: a memory (108) storing a key to cryptographically authenticate communications, wherein the at least one logic circuit is configured to: prior to the hibernate command, generate cryptographically authenticated communications using the key in response to receiving, via the interface, cryptographically authenticated commands sent to the first address, and subsequent to the hibernate command, in response to non-cryptographically authenticated commands sent to the second address, output digital values that are not cryptographically authenticated using the key (paragraphs [0025], [0031] - [0035], [0046], [0048], [0053]; Figures 1, 2, 6 and 9). 

Regarding claim 46, further comprising: at least one sensor, wherein the at least one logic circuit is configured to: subsequent to the hibernate command, in response to commands including a sensor ID sent to the second address, output digital values corresponding to a signal of the at least one sensor associated with the sensor ID (paragraph [0040]; Figures 4 and 5).
Regarding claim 47, wherein the at least one logic circuit is configured to, subsequent to a command including a sensor ID, in response to commands including a sensor sub-ID, output a digital value corresponding to each sensor sub-ID (paragraph [0040]; Figures 4 and 5). 
Regarding claim 48, further comprising: at least one sensor cell array with sensor cells of the same type, wherein the at least one logic circuit is configured to: associate the sensor ID with the sensor type; associate each sensor sub-ID with a respective sensor cell to select the sensor cell; and output the digital values corresponding to a signal of the selected sensor cell (paragraph [0040]; Figures 4 and 5). 
Regarding claim 49, wherein the at least one sensor comprises at least two sensors of different types, and wherein the at least one logic circuit is configured to associate each of the at least two sensors with a different sensor ID and output digital 
Regarding claim 50, wherein the at least one sensor is configured to detect a pneumatic actuation of a print apparatus component, and wherein the at least one logic circuit is configured to: in response to the commands including the sensor ID, output digital values corresponding to a signal of the at least one sensor indicative of a presence or absence of pneumatic actuation of the print apparatus component (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 51, wherein the first address is a first default address of the logic circuitry package and the second address is a second default address and/or a reconfigured address of the logic circuitry package (paragraph [0040]; Figures 4 and 5).
Regarding claim 52, wherein the at least one logic circuit is configured to: subsequent to the hibernate command, in response to an address command sent to the second address including a reconfigured address, respond to commands sent to the reconfigured address (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9)
Regarding claim 53, wherein the at least one logic circuit is configured to: in response to a command sent to the first address including a time period, respond to communications sent to the second address for a duration of the time period (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 54, wherein the at least one logic circuit includes a timer, and wherein the at least one logic circuit is configured to: use the timer to monitor the time 
Regarding claim 55, further comprising: at least one sensor addressable via the hibernate command at one point in time and the command including the time period at another point in time (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 56, wherein the at least one logic circuit is configured to: respond to requests sent to a second address in response to the hibernate command at one point in time and the command including the time period at another point in time (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 57, wherein the at least one logic circuit is configured to: in response to the hibernate command, respond to communications sent to the second address irrespective of the duration of the time period (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 58, wherein the at least one logic circuit is configured to: in response to the hibernate command, disable functions associated with the first address and enable functions associated with the second address, wherein the logic circuit switches to a lower power mode in response to the hibernate command, wherein the functions associated with the first address draw a current less than the functions associated with the second address (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 59, wherein the at least one logic circuit is configured to: subsequent to the hibernate command, in response to a single power cycle to the at 
Regarding claim 60, wherein the at least one logic circuit is configured to: subsequent to the hibernate command, in response to a single power cycle to the at least one logic circuit, ignore communications sent to the second address (paragraphs [0031] - [0035], [0040] - [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 61, a logic circuitry package (Figures 1, 2, 6 and 9) for a replaceable print apparatus component (204a-204n), the logic circuitry package (114, 216a-216n, 612) comprising: n interface; a first logic circuit (line 208b) configured to respond to communications sent to a first address via the interface, the first logic circuit comprising a first input/output pad; a second logic circuit (line 208a) configured to respond to communications sent to a second address via the interface, the second logic circuit comprising a second input/output pad; and a dedicated signal path coupled between the first input/output pad of the first logic circuit and the second input/output pad of the second logic circuit,  wherein the first logic circuit is configured to enable and disable the second logic circuit via the dedicated signal path, and wherein the second logic circuit is accessible via the second address when enabled and not accessible via the second address when disabled (paragraphs [0025], [0031] - [0035], [0046], [0048], [0053]; Figures 1, 2, 6 and 9).
Regarding claim 62, wherein the first logic circuit (line 208b) enables the second logic circuit in response to receiving, via the interface, a first command sent to the first address to place the first logic circuit into a low power state, wherein the first logic circuit (line 208b)  further comprises a pull-up circuit coupled to the first input/output pad, and 
Regarding claim 63, wherein the first logic circuit (line 208b) enables the second logic circuit in response to receiving, via the interface, a first command sent to the first address to place the first logic circuit into a low power state, wherein, in the low power state, the first logic circuit is not accessible via the first address.
Regarding claim 64, wherein the first logic circuit (line 208b) enables the second logic circuit (line 208a) in response to receiving, via the interface, a first command sent to the first address to place the first logic circuit into a low power state, wherein the first logic circuit (line 208b) exits the low power state in response to power to the first logic circuit being cycled.
Regarding claim 65, wherein the first logic circuit (line 208b) enables the second logic circuit in response to receiving, via the interface, a first command sent to the first address to place the first logic circuit into a low power state, wherein the first logic circuit (line 208b) exits the low power state in response to a reset signal being applied to the first input/output pad of the first logic circuit. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853